Citation Nr: 1633477	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-37 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and anxiety.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from January 1984 to July 1987; February 4, 1991 to February 21, 1991; and November 2004 to February 2006.  He also served in the Pennsylvania Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, which denied service connection for a psychiatric disorder, to include depression and anxiety.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he started experiencing anxiety and depression while deployed in 2004 due to his wife's post-partum depression and her threats of killing herself and their newborn daughter.  He also contends that he was mistreated by a sergeant first class and was "put down and belittled."

As an initial matter, the Board notes that in May 2013 VA issued a formal finding of unavailability of the Veteran's active duty service treatment records (STRs).  In cases where the Veteran's STRs are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.   

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's Reserve STRs reveal that in his July 1987 report of medical history (RMH), the Veteran reported frequent trouble sleeping, and depression and excessive worry, but stated that he did not have any current problems and that his health was good.  In his March 1989 RMH for enlistment in the National Guard, the Veteran reported frequent problems sleeping, and depression and excessive worry.  A note shows that the Veteran had had trouble sleeping since he separated with his girlfriend, and had been depressed since January 1989 and was in counseling.  In an August 2007 National Guard retention RMH, the Veteran reported frequent trouble sleeping, receiving counseling, and depression or excessive worry.  A note explained that he was having trouble sleeping due to the separation with his wife and the possibility of a divorce, that he was discussing this with a counselor, and that he was depressed about his overall situation.

After reviewing the Veteran's records in VBMS and the Virtual VA system, it appears that there are treatment records pertinent to the service connection issue on appeal that are currently missing from the claims file.  The Board notes that the only medical treatment records associated with the claims file are from the Camphill VA Medical Center (VAMC) dated from February 2012 through August 2014.  Given the notations in the Veteran's STRs that he was receiving counseling in 1989 and in 2007, the Board finds that a remand is necessary to attempt to locate the missing documents or obtain any such missing documents from the Veteran. 

Further, the Veteran has not been afforded a VA examination for his claimed psychiatric disorder.  VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The Veteran contends that he became anxious and depressed while deployed for active service in November 2004 after his wife, while suffering from post-partum depression, threatened to kill herself and their newborn daughter.  Further, the Veteran's reports of a continuity of symptomatology since that time can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any private medical facility where he has received treatment for a psychiatric disability, to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability from any private facility where he received counseling, notably at any time during 1989 and 2007, and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file.
 
2.  Obtain all outstanding VA records of treatment from the Camphill VAMC dated from August 2014 through the present, and all such records from any identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Schedule the Veteran for a VA psychiatric examination.  A complete copy of the claims file, to include a copy of this REMAND, must be provided.

Based on a complete review of the record, the examiner should identify all diagnoses of psychiatric disability, to include depression and anxiety disorder.  Once all diagnoses have been identified, the examiner should provide the following opinions:  
	
For each psychiatric disability found, the examiner should opine as to whether there is a 50 percent or better probability that the disability had its clinical onset in service or is otherwise related to his active service.   
 
The rationale for all opinions expressed must be provided.  

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





